Case: 12-20411   Document: 00513252078        Page: 1   Date Filed: 10/29/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                    No. 12-20411
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
UNITED STATES OF AMERICA,                                      October 29, 2015
                                                                 Lyle W. Cayce
             Plaintiff - Appellee                                     Clerk

v.

ROBERT ALLEN STANFORD, also known as Sir Allen Stanford, also known
as Allen Stanford

             Defendant - Appellant


                Appeals from the United States District Court
                     for the Southern District of Texas


Before BENAVIDES, CLEMENT and HIGGINSON, Circuit Judges.
EDITH BROWN CLEMENT, Circuit Judge:
      After a jury trial, Robert Allen Stanford was convicted of one count of
conspiracy to commit wire fraud and mail fraud in violation of 18 U.S.C.
§§ 1341, 1343, and 1349; four counts of wire fraud in violation of 18 U.S.C. §§
1343 and 2; five counts of mail fraud in violation of 18 U.S.C. §§ 1341 and 2;
one count of conspiracy to obstruct a Securities and Exchange Commission
(“SEC”) investigation in violation of 18 U.S.C. §§ 1505 and 371; one count of
obstruction of an SEC investigation in violation of 18 U.S.C. §§ 1505 and 2; and
one count of conspiracy to commit money laundering in violation of 18 U.S.C.
§ 1956(h). On appeal, Stanford asserts ten issues: (1) that the district court
lacked jurisdiction; (2) that the indictment was defective and was
    Case: 12-20411    Document: 00513252078         Page: 2     Date Filed: 10/29/2015


                                 No. 12-20411

constructively amended at trial; (3) that the district court erred in denying his
request for continuance; (4) that simultaneous civil and criminal proceedings
constituted double jeopardy; (5) that authorities seized certain evidence in
violation of the Fourth Amendment; (6) that the trial court erred in
instructions to the jury; (7) that his sentence was based on improper
enhancements; (8) that the district court was not impartial and showed
favoritism to the government; (9) that cumulative error denied him a fair trial;
and (10) that the government failed to provide exculpatory evidence. We
AFFIRM.
                               BACKGROUND
      After a failed fitness-club venture in Texas, Robert Allen Stanford
eventually rebranded himself as a banker in the Caribbean, forming Guardian
International Bank, Ltd., (“Guardian”), on the island of Montserrat. Guardian
advertised certificates of deposit (“CDs”) averaging higher returns than those
offered by banks in the United States, and Guardian’s marketing materials
and annual reports assured its customers that the bank pursued sound,
conservative   investment    strategies       and   subjected    itself   to   rigorous
independent audits. In 1990, however, Montserrat’s Ministry of Finance and
Economic Development notified Stanford of its intent to revoke Guardian’s
banking license, citing various regulatory violations. In response, Stanford
relocated the bank to the nearby island of Antigua, renaming it Stanford
International Bank, Ltd. (“SIB”).
      Like its predecessor, SIB offered higher-return CDs supported by
detailed marketing materials and annual reports showing steady growth.
Stanford then established the Stanford Group Company (“SGC”), a broker-
dealer and investment advisor headquartered in Houston, Texas, to expand
the SIB CD market into the United States. Stanford’s financial empire grew



                                          2
     Case: 12-20411       Document: 00513252078         Page: 3    Date Filed: 10/29/2015


                                      No. 12-20411

rapidly over the following years while Stanford spent lavishly, purchasing
boats, mansions, and personal aircraft and sponsoring high-dollar cricket
tournaments.
       During the financial crisis of 2008, Stanford’s investors sought CD
redemptions in large numbers while new sales slowed down. SIB was unable
to pay the redemptions. In February of 2009, a court-appointed receiver took
control of Stanford’s companies. At the time, SIB owed billions of dollars to its
investors. As government authorities investigated Stanford’s business,
members of his inner circle provided detailed information outlining decades of
fraud within the organization.
       Jim Davis, SIB’s chief financial officer, stated that the company’s
fraudulent practices stretched all the way back to the earliest days of the
Guardian bank on Montserrat. Davis stated that he and Stanford actively
misrepresented the financial picture of their company when inducing investors
to purchase their CDs. Contrary to the company’s marketing materials
regarding secure, conservative investments, a substantial portion of investor
funds were actually appropriated by Stanford himself, who used them to
finance his personal business ventures and opulent lifestyle. Working together,
Stanford and Davis manipulated annual reports to show fake profit numbers
to investors. In fact, Stanford sat atop a massive Ponzi scheme, using the funds
from recent CD sales to pay investors holding matured certificates. 1
       Stanford also used investor funds to solidify his political position in
Antigua, making loans to the government and paying bribes to its financial
regulator, Leroy King. Antigua, in return, granted Stanford the title of “Sir


       1 Stanford questioned the use of this term at trial, but in the Fifth Circuit, a Ponzi
scheme is one where the “swindler uses money from later victims to pay earlier victims,”
which is the essence of Stanford’s CD business. United States v. Murray, 648 F.3d 251, 256
(5th Cir. 2011).


                                             3
    Case: 12-20411    Document: 00513252078     Page: 4   Date Filed: 10/29/2015


                                 No. 12-20411

Allen Stanford.” Over a period of 16 years, Stanford employed a single
Antiguan auditor to falsely certify the bank’s financial records. Stanford’s
corruption of Antiguan officials also allowed him to impede SEC scrutiny of his
organization, as King shared confidential SEC communications with him
regarding potential investigative activities.
      By 2008, Stanford was bilking approximately $1 million dollars per day
from investors to finance his personal endeavors while simultaneously
providing false assurances regarding the strength and solvency of the
organization. Stanford’s bank’s inability to repay its investors in late 2008 and
early 2009 promptly led to the collapse and exposure of his fraudulent financial
empire.
      Prosecutors filed the original indictment on June 18, 2009. In September
2009, Stanford was beaten by other inmates in the detention facility,
sustaining severe injuries. He was subsequently deemed incompetent to stand
trial and was admitted to a medical center for treatment and evaluation. While
Stanford was in the treatment facility, prosecutors filed a superseding
indictment on May 4, 2011. Stanford completed his treatment in November
and the district court deemed him competent after a hearing in late December.
Following a seven-week trial, a jury convicted Stanford on 13 of 14 counts and
the district court sentenced him to 110 years in prison. He now appeals pro se.
                                DISCUSSION
I. Objection to jurisdiction
      Stanford first asserts that the SEC did not have regulatory authority
over SIB, which is an offshore institution located on the island of Antigua. This
assertion forms the basis for Stanford’s claim that the district court lacked
jurisdiction over the criminal case against him. We review jurisdictional
questions de novo. United States v. Traxler, 764 F.3d 486, 488 (5th Cir. 2014).



                                       4
     Case: 12-20411      Document: 00513252078        Page: 5     Date Filed: 10/29/2015


                                     No. 12-20411

      It is unnecessary to determine whether the SEC had regulatory
authority over SIB, as neither the SEC nor SIB are parties to this criminal
case. The district court had jurisdiction over Stanford’s case pursuant to
18 U.S.C. § 3231. Stanford does not offer any reason why the district court
would not have jurisdiction over him personally for the various federal criminal
offenses with which he was charged. As a result, his objection fails.
II. Sufficiency of the Indictment
      Stanford alleges several defects in the superseding indictment, raising
these issues for the first time on appeal. Where a defendant raises new
challenges to the sufficiency of the indictment on appeal, we review for plain
error. United States v. Fuchs, 467 F.3d 889, 900 (5th Cir. 2006). First, Stanford
states that the “[d]ates charged for the alleged fraudulent scheme in all Counts
of the Indictment was [sic] not supported by the dates admitted in open court
by the Government,” resulting in a “constructive amendment” 2 of the
indictment at trial. We disagree.
      A constructive amendment occurs when the government changes its
theory at trial, allowing the jury to convict on a broader basis than that alleged
in the indictment, or when the government proves an essential element of the
crime on an alternate basis authorized by the statute but not charged in the
indictment. United States v. Girod, 646 F.3d 304, 316 (5th Cir. 2011). An
allegation as to the time of the offense is not an essential element. Id. Here,
the fourteen counts of the superseding indictment alleged offenses between “in
or about 1990” and “in or about February 2010.” Where the prosecution uses
the “on or about” designation, the indictment is sufficient “if a date reasonably
near is established.” United States v. Valdez, 453 F.3d 252, 260 (5th Cir. 2006).


      2  As with a failure to challenge the sufficiency of an indictment, where a defendant
alleges a constructive amendment for the first time on appeal, we review for plain error.
United States v. Broadnax, 601 F.3d 336, 340 (5th Cir. 2010).


                                            5
    Case: 12-20411      Document: 00513252078      Page: 6    Date Filed: 10/29/2015


                                   No. 12-20411

The indictment notified Stanford of the precise nature and timeframe of each
conspiracy and provided specific descriptions of the overt acts that furthered
each conspiracy. Furthermore, counts two through six—relating to wire
fraud—and counts seven through eleven—relating to mail fraud—alleged the
approximate actual dates on which the offenses occurred and provided a
contextual description of each illegal transaction. Matching documentary
evidence proved these transactions at trial. The combination of approximate
dates and specific contextual information for each allegation provided
sufficient notice to Stanford, who has not demonstrated that he was “surprised
or prejudiced in any way” by the dates in the indictment. See Girod, 646 F.3d
at 317.
      Next, Stanford asserts that a “constructive amendment” occurred with
respect to count four (wire fraud) when the government introduced evidence at
trial confirming that the transaction in question involved a transfer of
$700,000 of investor funds from Houston, Texas, to an SIB account in Canada,
inconsistent with count four’s particularized description of a Houston-to-
Houston transfer. 3 Stanford did not raise this argument during trial. Thus, we
review the issue for plain error. See United States v. Scher, 601 F.3d 408, 411
(5th Cir. 2010). On plain-error review, we will reverse only if “(1) there is an
error, (2) that is clear or obvious, and (3) that affects [the defendant's]
substantial rights.” United States v. Ferguson, 211 F.3d 878, 886 (5th Cir.
2000). Even if these conditions are met, the decision whether to correct a
forfeited error remains soundly within our discretion; and we exercise that
discretion only if an error “seriously affect[s] the fairness, integrity, or public



      3  In the superseding indictment, count four describes a “[w]ire transmission of
approximately $700,000 from SGC account #4183 located in Houston, Texas, to an SIB
account located in Houston, Texas, regarding Investor WJ’s purchase of SIB CDs.”


                                          6
    Case: 12-20411     Document: 00513252078     Page: 7   Date Filed: 10/29/2015


                                 No. 12-20411

reputation of judicial proceedings.” United States v. Olano, 507 U.S. 725, 735-
36 (1993) (citation omitted).
      A constructive amendment occurs “when an essential element of the
offense is effectively modified during trial”; furthermore, “[t]he particular
predicate for jurisdiction is an essential element of any federal offense.” United
States v. Young, 730 F.2d 221, 224 (5th Cir. 1984). The elements of wire fraud
under 18 U.S.C. § 1343 are “(1) a scheme to defraud and (2) the use of, or
causing the use of, wire communications in furtherance of the scheme.” United
States v. Simpson, 741 F.3d 539, 547-48 (5th Cir. 2014). The particular
predicate for jurisdiction for wire fraud requires a “communication in
interstate or foreign commerce.” 18 U.S.C. § 1343. The statute does not apply
to purely intrastate communication. See Smith v. Ayres, 845 F.2d 1360, 1366
(5th Cir. 1988).
      As we have done in similar cases, here we assume without deciding that
the first three requirements of plain error are met. See United States v.
McGilberry, 480 F.3d 326, 331-32 (5th Cir. 2007). Thus, we turn directly to the
fourth prong and ask whether any error seriously affected “the fairness,
integrity or public reputation of judicial proceedings.” Id. at 332 (citation
omitted). We conclude it did not. The transmission that provided the basis of
Stanford’s conviction on count four “could have properly been charged in the
indictment and is prohibited by statute.” United States v. Daniels, 252 F.3d
411, 414 (5th Cir. 2001); see United States v. Reyes, 102 F.3d 1361, 1365 (5th
Cir. 1996) (declining to exercise discretion to correct a constructive
amendment, under plain error review, in part because the offense upon which
the jury was charged could have been charged in the indictment). In addition,
count four identifies Stanford’s fraudulent conduct as a wire transmission and
identifies the date of its occurrence, the dollar amount in question, and the



                                        7
    Case: 12-20411     Document: 00513252078     Page: 8    Date Filed: 10/29/2015


                                 No. 12-20411

specific account number and financial institution from which the funds were
taken. Thus, he cannot creditably claim that the indictment did not provide
sufficient detail about the transmission to put him on notice of what he would
be required to defend against. We conclude, therefore, that to the extent that
the government’s evidence and argument concerning a Houston-to-Canada
transaction amended the indictment, that error did not seriously affect the
fairness, integrity, or public reputation of the judicial proceedings. Hence we
decline to exercise our discretion to correct the alleged error.
      In a similar vein, Stanford asserts that, with respect to the mail fraud
counts, the superseding indictment lacked particularity because the counts
“did not include any specific and identifiable characteristics other than mere
dates.” Each count—in addition to the date—also identified the place of origin,
commercial interstate carrier, and place of delivery for each package. The
counts thus were neither “vague” nor “indefinite.” See Simpson, 741 F.3d at
548. Stanford’s challenge fails under a plain error review.
      Stanford next challenges the superseding indictment on grounds of
multiplicity and duplicity. Stanford did not raise these objections before trial,
as required by Federal Rule of Criminal Procedure 12(b)(3), and so they are
forfeited. See United States v. Creech, 408 F.3d 264, 270 (5th Cir. 2005)
(duplicity); United States v. Dixon, 273 F.3d 636, 642 (5th Cir. 2001)
(multiplicity).
      Finally, Stanford challenges the superseding indictment’s “incorporation
by reference” of allegations in the original indictment. Because Stanford did
not raise this challenge before the district court, we review for plain error.
Fuchs, 467 F.3d at 900. Allegations made in one count may be incorporated by
reference in another count. Fed. R. Crim P. 7(c)(1). Such incorporation must be
express. United States v. Hajecate, 683 F.2d 894, 901 (5th Cir. 1982). Here,



                                        8
    Case: 12-20411    Document: 00513252078     Page: 9   Date Filed: 10/29/2015


                                 No. 12-20411

paragraph 38i. of the superseding indictment states that “[t]he acts alleged in
Count Two through Count 18 of the Indictment are re-alleged and incorporated
herein as additional overt acts in furtherance of the conspiracy and to achieve
the objects and purpose thereof.” Because the incorporation is expressly stated,
the indictment is not defective and Stanford’s challenge fails under plain error
review.
III. Denial of Continuance
      Stanford asserts that the district court erred in denying his motion for
continuance and related motion for reconsideration. District courts have broad
discretion whether to grant continuances and we review only for an abuse of
discretion resulting in serious prejudice to the defendant. United States v.
German, 486 F.3d 849, 854 (5th Cir. 2007). When reviewing the denial of a
continuance, we consider the totality of the circumstances. United States v.
Stalnaker, 571 F.3d 428, 439 (5th Cir. 2009).
      Responding to Stanford’s motions, the district court noted that Stanford
was represented by an extensive legal team throughout the two-and-one-half
year period preceding the trial; that the government maintained an open
discovery file accessible by the defense team from the inception of the case; and
that Stanford was medically competent to assist in his defense at least two-
and-one-half months before his trial, if not earlier. The district court also
appropriately considered factors such as escalating expenses and the interest
of the public and the victims in efficient resolution of the case. In sum, the
record clearly establishes that Stanford was well-represented by a competent
and experienced defense team that had ample opportunity to consult on the
case, review all documentary evidence, and prepare for trial. As a result, under
the totality of the circumstances, we find that the district court neither abused




                                       9
   Case: 12-20411     Document: 00513252078     Page: 10   Date Filed: 10/29/2015


                                 No. 12-20411

its discretion nor prejudiced Stanford in denying his motion for continuance
and associated motion for reconsideration.
IV. Double Jeopardy
      Stanford asserts that the simultaneous civil and criminal cases based on
the same underlying events subjected him to double jeopardy. At trial, the
district court denied his motion on these grounds. We review denials of motions
to dismiss on double jeopardy grounds de novo. See United States v. Jones, 733
F.3d 574, 579-80 (5th Cir. 2013). The Double Jeopardy Clause protects against
the imposition of “multiple criminal punishments for the same offense” and
only when “such occurs in successive proceedings.” Hudson v. United States,
522 U.S. 93, 99 (1997). Here, there are no successive proceedings to speak of,
as the SEC’s civil action against Stanford was stayed until after resolution of
the criminal case. SEC v. Stanford, 3:09-CV-298 (N.D. Tex.) (dkt entry #948).
Even so, Stanford argues that the receiver’s sale and liquidation of various
assets before trial constituted “punishment” for purposes of double jeopardy.
This court has held that a receiver is a “private, non-governmental entity, and
is not the Government for the purpose of the Double Jeopardy Clause.” United
States v. Beszborn, 21 F.3d 62, 68 (5th Cir. 1994). There is no evidence that the
receiver performed any functions other than those necessary to manage
Stanford’s failed financial institutions. As a result, the receiver is a private
individual, and the Double Jeopardy Clause “does not apply to actions
involving private individuals.” Id. at 67.
V. Denial of Suppression Motion
      Stanford next asserts that the district court erred in denying his motion
to suppress evidence under the Fourth Amendment. On appeal of such a
denial, we view the evidence in the light most favorable to the government, and
we review factual findings for clear error and legal conclusions de novo. See



                                       10
   Case: 12-20411     Document: 00513252078     Page: 11    Date Filed: 10/29/2015


                                 No. 12-20411

United States v. Stevens, 487 F.3d 232, 238 (5th Cir. 2007). Stanford argues
that the receivership order issued by the Northern District of Texas in a
separate civil proceeding was used as a general warrant or writ of assistance
by law enforcement and that the receiver was effectively an agent of
government investigators, employed to circumvent the Fourth Amendment.
The mere fact of simultaneous civil and criminal proceedings is insufficient to
establish an impermissible commingling of the two. See United States v.
Posada Carriles, 541 F.3d 344, 354 (5th Cir. 2008). Rather, we have held that
there must be an element of impropriety such as “[d]eception as to the purpose
of the investigation, . . . using otherwise meaningless civil proceedings as a
pretext for acquiring evidence for a criminal prosecution, [or] taking advantage
of a person who does not have counsel,” to invalidate the prosecution. United
States v. Setser, 568 F.3d 482, 493 (5th Cir. 2009). Other than the receiver’s
routine provision of materials and documents to government investigators
upon request, Stanford fails to offer any evidence of improper concerted action
between the receiver and the government, and a receiver in proper possession
of property may turn it over to law enforcement without a warrant. United
States v. Gray, 751 F.2d 733, 737 (5th Cir. 1985). Therefore, we find no error
in the district court’s denial of the suppression motion.
VI. Responses to Jury Notes
      Stanford asserts that the district court erred when it provided a
definition of the word “scheme” to the jury. A district court’s response to a jury
note is considered a jury instruction. United States v. Ramos-Cardenas, 524
F.3d 600, 610 (5th Cir. 2008). Where defense objected to the instruction at trial,
we review for abuse of discretion, subject to a harmless-error analysis. Id.
Here, the jury requested a definition of the word “scheme” in the context of
“scheme to defraud” included in the pattern jury instructions. The government



                                       11
    Case: 12-20411    Document: 00513252078      Page: 12    Date Filed: 10/29/2015


                                  No. 12-20411

proposed “design or plan,” while the defense proposed “design or plan formed
to accomplish some purpose.” The district court provided the definition “design
or plan” over defense objection. The district court had previously defined
“scheme to defraud” to the jury as “any scheme to deprive another of money or
property by means of false or fraudulent pretenses, representations, or
promises.” As a result, the district court’s jury note response effectively defined
“scheme to defraud” as “any [design or plan] to deprive another of money or
property by means of false or fraudulent pretenses, representations, or
promises.” The district court’s instructions will be affirmed on appeal “if the
charge in its entirety presents the jury with a reasonably accurate picture of
the law.” United States v. Jones, 132 F.3d 232, 243 (5th Cir. 1998). The
definition given by the district court gives an accurate picture of the law, and
therefore we find no abuse of discretion or error. On appeal, Stanford raises an
additional argument, suggesting that the word “scheme” itself was unfairly
prejudicial. This argument is without merit, as the word “scheme” is written
into the statutory definitions of the charged offenses and must necessarily be
presented to the jury through evidence, instruction, and argument.
      Stanford also asserts that the court erred in defining “CDO” as a
“collateralized debt obligation.” Jury Note 3, submitted to the court, stated that
“Government Exhibit 1149 Item Number 3 refers to ‘CDO’ products. What is
the meaning of ‘CDO’?” The government proposed responding with
“collateralized debt obligation,” a simple recitation of the words within the
acronym, while the defense proposed responding with “collaterized debt
obligations, like sub-prime loans.” The district court, noting the defense’s
objection, provided the definition tendered by the government. Stanford claims
that the district court’s instruction to the jury was inadequate and thereby
violated his Sixth Amendment right to a fair trial. We disagree. Applying the



                                        12
   Case: 12-20411     Document: 00513252078     Page: 13   Date Filed: 10/29/2015


                                 No. 12-20411

Jones standard above, we find neither abuse of discretion nor error where the
court responded to the jury note with an accurate definition of the acronym in
question.
VII. Application of Sentencing Enhancements
      At trial, Stanford objected to the Presentencing Report (“PSR”) based on
general factual disputes. The district court’s application of the guidelines is
reviewed de novo, and its factual findings are reviewed for clear error. See
United States v. Umawa Oke Imo, 739 F.3d 226, 240 (5th Cir. 2014). Factual
findings need only be found by a preponderance of the evidence and plausible
in light of the entire record. See United States v. Simpson, 741 F.3d 539, 556-
57 (5th Cir. 2014).
      Stanford’s objections to the enhancements are based on his claims that
they were not sufficiently demonstrated by the evidence introduced at trial.
Specifically, Stanford claims that the evidence failed to establish (1) an amount
of loss more than $400 million; (2) that he endangered the solvency of a
financial institution; (3) that there were 250 or more victims; (4) that he
relocated his scheme to evade regulatory authorities; or (5) that he abused a
position of trust. The record includes ample testimonial and documentary
evidence to establish each of these facts. First, the receiver provided financial
records showing that SIB owed $5.9 billion to its investors, plus interest.
Second, this debt substantially jeopardized the safety and soundness of SIB,
which became insolvent. Third, at the time of trial the government had
identified 672 unique victims of the fraud. Fourth, testimony showed that
Stanford relocated his scheme from Montserrat to Antigua to avoid regulators.
Fifth, Stanford, the chief executive officer of SIB, used his position to defraud
SIB and its investors to finance his personal endeavors, bribe officials, and
obstruct investigations. In short, sufficient evidence supports each of the



                                       13
    Case: 12-20411    Document: 00513252078      Page: 14    Date Filed: 10/29/2015


                                  No. 12-20411

enhancements applied by the court, and we find no clear error in the factual
findings of the court or error in interpretation of the guidelines. Finally, at
sentencing, Stanford objected to his sentence on the basis of substantive and
procedural due process and the Eighth Amendment. He renews that objection
now, arguing that the district court violated due process and his right to a fair
trial by “piling on the points.” Stanford fails to cite specific facts or authority
in support of his argument. In any case, the court’s sentence of 110 years fell
within the 230-year sentence authorized by the sentencing guidelines and is
therefore presumed reasonable. See United States v. Campos-Maldonado, 531
F.3d 337, 338 (5th Cir. 2008). Stanford has failed to overcome this presumption
and we see no error in the district court’s exercise of discretion in determining
an appropriate sentence.
      For the first time on appeal, Stanford raises new objections to the
application of the sentencing enhancements in his case based on Apprendi v.
New Jersey, 530 U.S. 466 (2000), and Alleyne v. United States, 133 S. Ct. 2151
(2013), both of which relate to increases in statutory penalties. Because
Stanford failed to raise this issue before the district court, we review only for
plain error. United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014). In
Apprendi, the Supreme court held that facts which would increase the
statutory maximum penalty for an offense must be submitted to the jury and
proved beyond a reasonable doubt. 530 U.S. at 490. In Alleyne, the Supreme
Court logically extended this holding to facts which would increase mandatory
minimum sentences. 133 S. Ct. at 2155. Both are inapplicable to the present
case. None of the offenses here carried mandatory minimums, nor did the
district court impose any punishments in excess of the statutory maximums.
Rather, the district court accepted the PSR recommendation and adjudged a
sentence within the statutorily authorized range. Neither Apprendi nor



                                        14
   Case: 12-20411     Document: 00513252078     Page: 15   Date Filed: 10/29/2015


                                 No. 12-20411

Alleyne applies to sentencing guidelines. See United States v. Hinojosa, 749
F.3d 407, 412-13 (5th Cir. 2014). Therefore, his argument is without merit and
we find no error.
VIII. Allegation of Partiality
      Stanford claims that he was deprived of both due process under the Fifth
Amendment and a fair trial under the Sixth Amendment because the district
court was partial to the government throughout the trial process. More
specifically, Stanford claims that the district court disqualified his counsel of
choice; improperly deemed him competent to stand trial; and made numerous
adverse rulings against him and in favor of the government.
      Stanford first claims that he was denied his “counsel of choice” to
represent him in his criminal case. We review the district court’s decision to
disallow substitute counsel for an abuse of discretion. United States v. Jones,
733 F.3d 574, 587 (5th Cir. 2013). In 2009, Stanford sought access to the
proceeds of a Directors and Officers Liability Insurance Policy held by his
company (“D&O Policy”), in order to fund his defense. At the time, the D&O
Policy was subject to the asset freeze imposed by the Northern District of
Texas, which had jurisdiction over the civil proceedings. As a result, Stanford
made a motion to permit Michael Sydow (“Sydow”) to appear in the criminal
case “for the limited purpose of resolving whether Mr. Stanford will be granted
access to monies to pay for his legal fees and expenses.” The district court
denied Stanford’s motion and this court denied his petition for a writ of
mandamus because the D&O Policy itself was the subject of simultaneous civil
proceedings. See generally Pendergest-Holt v. Certain Underwriters, 600 F.3d
562 (5th Cir. 2010). Therefore, we find no abuse of discretion in the denial of
Sydow’s limited appearance in the criminal case because the same issue was
already being litigated in a different forum.



                                       15
   Case: 12-20411     Document: 00513252078     Page: 16   Date Filed: 10/29/2015


                                 No. 12-20411

      Stanford also claims he was denied his counsel of choice when a separate
attorney, Stephen Cochell (“Cochell”), was denied “in-person access” to him at
the detention center. In fact, Cochell was representing Stanford in a civil case,
rather than the criminal case, and the district court found that his public
statements about Stanford might impact the criminal prosecution and
impending jury trial. Therefore, we find no abuse of discretion in the court’s
order to preclude Cochell from in-person access to Stanford prior to the
criminal trial, because Cochell was not part of the criminal defense team.
      Stanford next challenges the district court’s order finding him competent
to stand trial. The standard applied on review is whether the district court’s
finding of competence was “clearly arbitrary or unwarranted.” United States v.
Dockins, 986 F.2d 888, 890 (5th Cir. 1993). Here, the district court initially
found that Stanford was unable to effectively and rationally assist his
attorneys and ordered him committed to the custody of the Attorney General
to undergo medical treatment on January 26, 2011. Stanford’s condition at the
time primarily arose from head injuries he sustained in a prison assault in
September 2009 and his subsequent overmedication. Stanford entered
treatment at the Bureau of Prisons Federal Medical Center in Butner, North
Carolina (“FMC Butner”) on February 18, 2011. On November 4, 2011, after
eight months of evaluation and treatment, the Mental Health Department at
FMC Butner deemed Stanford competent to stand trial. In late December 2011,
the district court held a comprehensive competency hearing lasting two-and-
one-half days. After reviewing all of the medical evaluations submitted by both
parties, weighing the credibility and reliability of all expert testimony
presented, and considering all other testimony and arguments, the district
court found that FMC Butner successfully withdrew Stanford from his
prescription drug dependence; that Stanford possessed the necessary cognitive



                                       16
   Case: 12-20411     Document: 00513252078     Page: 17   Date Filed: 10/29/2015


                                 No. 12-20411

ability to assist his counsel; and that reliable scientific evidence demonstrated
that Stanford was feigning retrograde amnesia. The district court further
highlighted the extensive and comprehensive period of evaluation conducted
by the impartial staff of FMC Butner over a period of eight months, prior to
their determination of competency and release. Finally, the district court noted
that throughout the seven-week-long trial Stanford was attentive, fully
engaged with counsel, and actively made notes and reviewed exhibits, further
demonstrating his competency to stand trial.
      Upon review, we first note that the initial determination of incompetency
was based in large part on Stanford’s prescription-medication dependence,
from which he was successfully withdrawn before December 2011. Second,
before the district court hearing, Stanford was deemed competent by the
medical staff of FMC Butner, who had engaged in extensive observation and
treatment of Stanford over an eight-month period. Finally, Stanford actively
participated in an intensive, seven-week long trial without any indication of
cognitive difficulty. In conclusion, we do not find that the district court’s
determination was arbitrary or unwarranted.
      Stanford concludes his challenge to the impartiality of the district court
by alleging favoritism towards the government on various jury charges and
evidentiary rulings. Stanford’s objections fail for inadequate briefing, lacking
citations to authority and the record and failing to explain why relief is
merited. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). As we have
stated previously, “we liberally construe the briefs of pro se appellants” but we
“also require that arguments must be briefed to be preserved.” Id. For example,
Stanford objects to the district court’s rulings on jury charges but does not
identify which jury charges were improper or why. Stanford further claims he
was precluded from offering various rebuttal evidence but does not identify



                                       17
    Case: 12-20411    Document: 00513252078       Page: 18   Date Filed: 10/29/2015


                                  No. 12-20411

where in the record such adverse rulings occurred. Stanford concludes this
portion of his argument by stating that “[i]n short, through the court’s rulings
in Motions in Limine and its later rulings, the Government was permitted to
conceal from the jurors, the fact that SIB was a foreign bank . . . .” Yet the trial
record reveals that the government freely revealed this fact to the jury. Based
on all of the foregoing, we find no evidence that the district court was partial
to the government in derogation of Stanford’s right to a fair trial under the
Constitution.
IX. Cumulative Error
      Stanford concludes by asserting the cumulative error doctrine,
“[a]dopting herein all arguments, facts and authority within this brief.” As
Stanford has failed to explain or identify any specific errors on which his
argument is based, his claim is waived for inadequate briefing. Yohey, 985 F.2d
at 225.
X. Brady Claims
      In various portions of his brief, Stanford asserts that the government
failed to provide him with exculpatory evidence in violation of Brady v.
Maryland, 373 U.S. 83 (1963). Specifically, Stanford states that the “sheer
quantity of dumped data [provided by the government] could not be fully
assessed by the Defense under the circumstances.” We have previously rejected
such “open file” Brady claims where the government provided the defense with
an electronic and searchable database of records, absent some showing that
the government acted in bad faith or used the file to obscure exculpatory
material. See United States v. Skilling, 554 F.3d 529, 577 (5th Cir. 2009),
vacated on other grounds, 561 U.S. 358 (2010). Stanford has provided no other
information in support of his claim that could provide the basis for a Brady
violation.



                                        18
   Case: 12-20411   Document: 00513252078    Page: 19   Date Filed: 10/29/2015


                              No. 12-20411

XI. Conclusion
     For the foregoing reasons, we AFFIRM.




                                   19